DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1-2, 6-7, 15, and 21-22 are amended due to Applicant's amendment dated 06/21/2022.  Claims 1-22 are pending.
Response to Amendment
The rejection of claims 6-7 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 06/21/2022. The rejection is withdrawn.
The rejection of claims 6-7 and 15 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 06/21/2022. The rejection is withdrawn.
The rejection of claim 21 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016108596 A1—English translation obtained from Global Dossier, hereinafter “An”—is overcome due to the Applicant’s amendment dated 06/21/2022. The rejection is withdrawn.
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over An is overcome due to the Applicant’s amendment dated 06/21/2022. The rejection is withdrawn. 
The rejection of claims 1-6, 8-14, and 16-21 under 35 U.S.C. 103 as being unpatentable over CN 106565705A—English translation obtained from Global Dossier, hereinafter “Feng”—is overcome due to the Applicant’s amendment dated 06/21/2022. The rejection is withdrawn. 
The rejection of claims 7, 15, and 22 under 35 U.S.C. 103 as being unpatentable over Feng in view of Nagao et al. US 2010/0038634 A1 (“Nagao”) is overcome due to the Applicant’s amendment dated 06/21/2022. The rejection is withdrawn. 
Response to Arguments
Applicant’s arguments on pages 47-56 of the reply dated 06/21/2022 with respect to the rejection of claims 1-22 as set forth in the previous Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement filed 05/18/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information lined through has not been considered. Specifically, no copy of the Office Action of Chinese Patent Office in Appl’n No. 20180008609 has been provided.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-9, 11-13, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wucherer-Plietker et al. US 2019/0106391 A1 (“Wucherer”).
Regarding claim 1, 3-5, 7-9, and 11, Wucherer teaches an organic electroluminescent device comprising an anode, cathode, and at least one layer between the anode and electrode, wherein the at least one layer comprises at least one compound of formula (I) (¶ [0126], [0129]). The compounds of formula (I) (below) provide high lifetime, good efficiency and low operating voltage and are preferably used as a matrix material in one or more emitting layers (claims 8-9 and 11) (¶ [0008], [0014], [0129]).

    PNG
    media_image1.png
    160
    189
    media_image1.png
    Greyscale


Wucherer teaches examples of compounds represented by formula (I) including Formula 38 (pg. 30).

    PNG
    media_image2.png
    237
    285
    media_image2.png
    Greyscale

Formula 38 fails to teach the 9,9’-spirobi[fluorene] group and pyrimidine group are located on the same benzene ring of the dibenzofuran. However, Wucherer teaches L1 may be represented by Formula (L1-45) or Formula (L1-106) (¶ [0062] and pgs. 18 and 22).

    PNG
    media_image3.png
    108
    343
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    100
    345
    media_image4.png
    Greyscale


Therefore, given the general formula and teachings of Wucherer, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Formula (L1-106) with Formula (L1-45) as the variable L1 in Formula 38, because Wucherer teaches Formula (L1-45) may suitably be selected as L1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a matrix material in the emitting layer of the organic electroluminescent device of Wucherer and possess the benefits taught by Wucherer.  See MPEP 2143.I.(B).
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 9,9’-spirobi[fluorene] group on the 1-position of the dibenzofuran, because it would have been choosing a specific location on the benzene ring of the dibenzofuran, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the organic electroluminescent device of Wucherer and possessing the benefits taught by Wucherer.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula (L1-45) having the benefits taught by Wucherer in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound reads on the claimed compound 1-5-51 (claim 7) and reads on the claimed Formula 1-5 wherein:
Two of X are N and one of X is CR0 (CH) (claim 3);
Y is O;
L1 and L2 are each a direct bond;
m and n are each an integer of 1 (claim 4);
Ar1 and Ar2 are each hydrogen (claim 5); and
Ar3 is a 9,9’-spirobi[fluorene] group. 
Regarding claim 9 and 12-13, Wucherer teaches the organic electroluminescent device comprising the modified Formula 38, as described with respect to claim 1.
Wucherer does not specifically teach an electron transport layer is included in the organic electroluminescent device, wherein the electron transport layer comprises the modified Formula 38. However, Wucherer does teach the organic electroluminescent device may contain an electron transport layer and a compound represented by Formula (I) may be used in the electron transport layer (¶ [0127] and [0176]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide an electron transport layer in the organic electroluminescent device, because one of ordinary skill in the art would reasonably have expected the elements of an electron transport layer and the organic electroluminescent device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Formula 38 in the electron transport layer, because one of ordinary skill in the art would reasonably have expected the elements of the modified Formula 38 and the electron transport layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claims 21-22, Wucherer teaches a compound of formula (I), below (¶ [0014]).

    PNG
    media_image1.png
    160
    189
    media_image1.png
    Greyscale

Wucherer teaches examples of compounds represented by formula (I) including Formula 37, below (pg. 30).

    PNG
    media_image5.png
    239
    274
    media_image5.png
    Greyscale


Formula 38 fails to teach the 9,9’-spirobi[fluorene] group and pyrimidine group are located on the same benzene ring of the dibenzofuran. However, Wucherer teaches L1 may be represented by Formula (L1-47) or Formula (L1-106) (¶ [0062] and pgs. 18 and 22).

    PNG
    media_image6.png
    106
    341
    media_image6.png
    Greyscale

    PNG
    media_image4.png
    100
    345
    media_image4.png
    Greyscale


Therefore, given the general formula and teachings of Wucherer, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Formula (L1-106) with Formula (L1-47) as the variable L1 in Formula 37, because Wucherer teaches the variable may suitably be selected as L1.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the organic electroluminescent device of Wucherer and possess the benefits taught by Wucherer.  See MPEP 2143.I.(B).
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the 9,9’-spirobi[fluorene] group on the 1-position of the dibenzofuran, because it would have been choosing a specific location on the benzene ring of the dibenzofuran, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the organic electroluminescent device of Wucherer and possessing the benefits taught by Wucherer.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula (L1-47) having the benefits taught by Wucherer in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound reads on the claimed compound 1-4-51 (claim 22) and reads on the claimed Chemical Formula 1 wherein:
Two of X are N and one of X is CR0 (CH);
Y is O;
L1 and L2 are each a direct bond;
m and n are each an integer of 1;
Ar1 and Ar2 are each hydrogen; and
Ar3 is a 9,9’-spirobi[fluorene] group. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wucherer-Plietker et al. US 2019/0106391 A1 (“Wucherer”) as applied to claim 8 above, and further in view of Ikeda et al. EP 1962354 A1 (“Ikeda”).
Regarding claims 9-10, Wucherer teaches the organic electroluminescent device comprising the modified Formula 38, as described with respect to claim 1.
While Wucherer teaches the organic electroluminescent device may comprise a hole transport layer (¶ [0127]), the device comprising the modified Formula 38 fails to specifically include a hole transport layer.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide a hole transport layer in the organic electroluminescent device, because one of ordinary skill in the art would reasonably have expected the elements of a hole transport layer and the organic electroluminescent device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Wucherer fails to teach the hole transport layer comprises the modified Formula 38.
Ikeda teaches an organic EL device comprising a compound of general formulae (1) to (14) having great efficiency, excellent heat resistance, and long life (¶ [0008]-[0011]). General formula (5) is shown below (¶ [0014]).

    PNG
    media_image7.png
    222
    225
    media_image7.png
    Greyscale

Ikeda teaches it is preferable for a compound of general formulae (1) to (14) to be comprised in a hole transport layer (¶ [0058]).
Therefore, as the modified Formula 38 reads on general formula (5) of Ikeda (see Ikeda ¶ [0011] and [0014]), it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Wucherer by comprising the modified Formula 38 in the hole transport layer, as taught by Wucherer and Ikeda.  One would have been motivated to do so because Ikeda teaches a compound of general formulae (1) to (14) may preferably be comprised in a hole transport layer and Wucherer teaches the modified Formula 38, which reads on the general formula (5) of Ikeda.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Ikeda teaches compounds of general formula (1) to (14) provide a device having great efficiency, excellent heat resistance, and long life and therefore forming the modified Formula 38 in the hole transport layer of the device of Wucherer in view of Ikeda would yield the benefits of Ikeda, as described above.

Claims 1, 3-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. US 2014/0073784 A1 (“Mizutani”) in view of Kim et al. KR 20130010633 A—English translation obtained from Google Patents, hereinafter “Kim”.
Regarding claims 1, 3-6, 8-9, and 12-13, Mizutani teaches an organic EL device including an anode, an emitting layer, an electron transporting zone, and a cathode, wherein the electron transporting zone contains a compound represented by formula (1) below (abstract).

    PNG
    media_image8.png
    239
    176
    media_image8.png
    Greyscale

Mizutani teaches examples of compound represented by formula (1) including the following compound on pg. 9:

    PNG
    media_image9.png
    260
    363
    media_image9.png
    Greyscale

While X11 to X18 each independently may represent CR13, wherein R13 may be an aryl group having 6 to 30 ring carbon atoms, and may specifically be a 1-anthryl group (¶ [0019], [0023], and [0116]), the compound above fails to include an anthracene substituent. 
Kim teaches an organic electroluminescent device having improved luminous efficiency, brightness, thermal stability, driving voltage, and lifetime by comprising an anthracene derivative in at least one organic material layer, wherein the anthracene derivative compound is represented by general formula (1) (below) (middle of pg. 2). The anthracene derivative compound has excellent electron transporting ability and is preferably present in an electron transport layer (beginning of pg. 2 and middle of pg. 29).

    PNG
    media_image10.png
    90
    147
    media_image10.png
    Greyscale

Kim teaches specific examples of general formula (1) including compound 1-23 (pg. 4).

    PNG
    media_image11.png
    85
    112
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute an anthracene group as shown in compound 1-23 on the compound of Mizutani to arrive at a compound that reads on general formula (1), based on the teaching of Kim.  The motivation for doing so would have been to provide a compound having excellent electron transporting ability and to provide a device having improved luminous efficiency, brightness, thermal stability, driving voltage, and lifetime, as taught by Kim.
The modified compound of Mizutani in view of Kim has the following structure:

    PNG
    media_image12.png
    366
    544
    media_image12.png
    Greyscale

The modified compound of Mizutani in view of Kim reads on the general formula (1) of Kim (see Kim, second half of pg. 2 and first half of pg. 3) and thus is expected to obtain the benefits taught by Kim. 
As the modified compound of Mizutani in view of Kim is provided in the electron transporting zone, the layer comprising the modified compound transports electrons and is thus an electron transporting layer.
Per claims 1 and 3-6, the modified compound of Mizutani in view of Kim reads on the claimed Chemical Formula 1-1 wherein:
Two of X are N and one of X is CR0 (CH);
Y is O;
L1 is an unsubstituted C6 arylene group and L2 is a direct bond;
m and n are each an integer of 1;
Ar1 and Ar2 are each hydrogen; and
Ar3 is an anthracenyl group. 
Regarding claim 10, Mizutani in view of Kim teach the organic EL device comprising the modified compound above, as described with respect to claim 1.
While the device comprising the modified compound fails to specifically include a hole transporting layer, FIGS. 1-9 show examples of organic EL devices comprising hole transporting zones.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole transporting zone in the organic EL device, because one of ordinary skill in the art would reasonably have expected the elements of a hole transporting zone and the organic EL device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Mizutani in view of Kim fail to teach the modified compound is provided in the hole transporting zone. However, Kim does teach the anthracene derivative has excellent hole transporting ability and may preferably be included in a hole transport layer (first paragraph of pg. 2 and middle of pg. 29).
Therefore, as the modified compound of Mizutani in view of Kim reads on the general formula (1) of Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Mizutani in view of Kim by forming the hole transporting zone with the modified compound, as taught by Mizutani and Kim.  One would have been motivated to do so because Kim teaches a compound of general formula (1) is preferably used as a material of a hole transport layer and the modified compound reads on the general formula (1). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Kim teaches compounds of general formula (1) have excellent hole transporting ability and provide a device having improved luminous efficiency, brightness, thermal stability, driving voltage, and lifetime (first paragraph of pg. 2 and middle of pg. 2). Therefore forming the modified compound in the hole transporting zone of the device of Mizutani in view of Kim would yield the benefits of Kim, as described above.
Regarding claim 11, Mizutani in view of Kim teach the organic EL device comprising the modified compound above, as described with respect to claim 1.
While Mizutani in view of Kim fail to teach the modified compound is provided in the emitting layer, Kim does teach the anthracene derivative has excellent light emitting ability and may preferably be included in a light emitting layer (first paragraph of pg. 2 and middle of pg. 29).
Therefore, as the modified compound of Mizutani in view of Kim reads on the general formula (1) of Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Mizutani in view of Kim by forming the emitting layer with the modified compound, as taught by Mizutani and Kim.  One would have been motivated to do so because Kim teaches a compound of general formula (1) is preferably used in a light-emitting layer and the modified compound reads on the general formula (1).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Kim teaches compounds of general formula (1) have excellent light emitting ability and provide a device having improved luminous efficiency, brightness, thermal stability, driving voltage, and lifetime (first paragraph of pg. 2 and middle of pg. 2). Therefore, forming the modified compound in the emitting layer of the device of Mizutani in view of Kim would yield the benefits of Kim, as described above.

Claims 2, 14, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. US 2014/0073784 A1 (“Mizutani”) in view of Kawata et al. US 2012/0104369 A1 (“Kawata”).
Regarding claims 2, 14, 16-17, and 20-21, Mizutani teaches an organic EL device including an anode, an emitting layer, an electron transporting zone, and a cathode, wherein the electron transporting zone contains a compound represented by formula (1) below (abstract).

    PNG
    media_image8.png
    239
    176
    media_image8.png
    Greyscale

Mizutani teaches examples of compound represented by formula (1) including the following compound on pg. 9:

    PNG
    media_image13.png
    238
    310
    media_image13.png
    Greyscale

While X11 to X18 each independently may represent CR13, wherein R13 may be an aryl group having 6 to 30 ring carbon atoms, and may specifically be a 9-phenthryl group (¶ [0019], [0023], and [0116]), the compound above fails to include a phenanthryl substituent. 
Kawata teaches a phenanthrene compound represented by General Formula (G1) (below) having high triplet energy and bipolar property, wherein the phenanthryl group provides electron-transport property (abstract and ¶ [0015]-[0016]). Kawata teaches the phenanthrene compound may be suitably used as a material of an electron-transport layer of a light-emitting element (¶ [0080]).

    PNG
    media_image14.png
    240
    291
    media_image14.png
    Greyscale

Kawata teaches specific examples of compounds represented by General Formula (G1) including compound 200 (pg. 21).

    PNG
    media_image15.png
    304
    190
    media_image15.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a phenanthrene moiety as shown in compound 200 on the compound of Mizutani to arrive at a compound that reads on General Formula (G1), based on the teaching of Kawata.  The motivation for doing so would have been to provide a compound having high triplet energy and increased electron-transport property due to the phenanthrene group, as taught by Kawata.
The modified compound of Mizutani in view of Kawata has the following structure:

    PNG
    media_image16.png
    675
    437
    media_image16.png
    Greyscale

The modified compound of Mizutani in view of Kawata reads on the General Formula (G1) of Kawata (see Kawata ¶ [0056]) and thus is expected to obtain the benefits taught by Kawata. 
As the modified compound of Mizutani in view of Kawata is provided in the electron transporting zone, the layer comprising the modified compound transports electrons and is thus an electron transporting layer.
Per claims 2, 14 and 21, the modified compound of Mizutani in view of Kawata reads on the claimed Chemical Formula 1-6 and Chemical Formula 1 wherein:
Two of X are N and one of X is CR0 (CH);
Y is O;
L1 and L2 are each an unsubstituted C6 arylene group;
m and n are each an integer of 1;
Ar1 and Ar2 are each hydrogen; and
Ar3 is a phenanthryl group. 
Regarding claim 15, Mizutani in view of Kawata teach the organic EL device comprising the modified compound above, as described with respect to claim 2. 
While the modified compound fails to comprise a dibenzothiophene moiety and a triazine group, Mizutani teaches Y1 may be oxygen or sulfur and X3 may be nitrogen or CR1 (abstract). Additionally, Mizutani teaches a compound of formula (1) on pg. 59 comprising a dibenzothiophene and triazine group.

    PNG
    media_image17.png
    234
    369
    media_image17.png
    Greyscale

Therefore, given the general formula and teachings of Mizutani, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the oxygen atom of variable Y1 with sulfur to arrive at a dibenzothiophene group, because Mizutani teaches the variable may suitably be selected as Y1.  Additionally, it would have been obvious to substitute the C-H of variable X3 with nitrogen to arrive at a triazine group, because Mizutani teaches the variable may suitably be selected as X3. The substitutions would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the compound in the electron transporting zone of the organic EL device of Mizutani in view of Kawata and possess the benefits taught by Mizutani and Kawata.  See MPEP 2143.I.(B).
While the modified compound of Mizutani in view of Kawata fails to teach wherein the phenanthrene group is attached via the 2-position instead of the 9-position, Mizutani does teach the aryl group of R13 may be represented by a 2-phenthryl group (¶ [0116]).
Therefore given the teachings of Mizutani and Kawata, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the modified compound of Mizutani in view of Kawata wherein the phenanthrene group is attached via the 2-position instead of the 9-position.  One of ordinary skill in the pertinent art would have been motivated to produce the positional isomers of the compound represented by the modified compound of Mizutani in view of Kawata in order to pursue the known options within his or her technical grasp and would expect the isomeric compounds to be useful as the compound in the electron transporting zone of the organic EL device of Mizutani and Kawata and possess the properties taught by Mizutani and Kawata.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The modified compound of Mizutani in view of Kawata reads on the claimed compound 1-6-62.

    PNG
    media_image18.png
    396
    312
    media_image18.png
    Greyscale

Regarding claim 18, Mizutani in view of Kawata teach the organic EL device comprising the modified compound above, as described with respect to claim 2.
While the device comprising the modified compound fails to specifically include a hole transporting layer, FIGS. 1-9 show examples of organic EL devices comprising hole transporting zones.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole transporting zone in the organic EL device, because one of ordinary skill in the art would reasonably have expected the elements of a hole transporting zone and the organic EL device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Mizutani in view of Kawata fail to teach the modified compound is provided in the hole transporting zone. However, Kawata teaches the due to the bipolar property of the phenanthrene compound of General Formula (G1), it can be suitably used as a material of a hole-transport layer (¶ [0080]).
Therefore, as the modified compound of Mizutani in view of Kawata reads on the General Formula (G1) of Kawata, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Mizutani in view of Kawata by forming the hole transporting zone with the modified compound, as taught by Mizutani and Kawata.  One would have been motivated to do so because Kawata teaches a compound of General Formula (G1) can be suitably used as a material of a hole-transport layer and the modified compound reads on the General Formula (G1).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Kawata teaches compounds of General Formula (G1) have high triplet energy and bipolar property (¶ [0015]-[0016]) and therefore forming the modified compound in the hold transporting zone of the device of Mizutani in view of Kawata would yield the benefits of Kawata, as described above.
Regarding claim 19, Mizutani in view of Kawata teach the organic EL device comprising the modified compound above, as described with respect to claim 2.
While Mizutani in view of Kawata fail to teach the modified compound is provided in the emitting layer, Kawata teaches the phenanthrene compound is useful as a host material of a light-emitting layer due to its bipolar property and high triplet excitation energy (¶ [0026]).
Therefore, as the modified compound of Mizutani in view of Kawata reads on the General Formula (G1) of Kawata, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Mizutani in view of Kawata by forming the emitting layer with the modified compound, as taught by Mizutani and Kawata.  One would have been motivated to do so because Kawata teaches a compound of General Formula (G1) can be suitably used as a host material of a light-emitting layer and the modified compound reads on the General Formula (G1).  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Kawata teaches compounds of General Formula (G1) have high triplet energy and bipolar property (¶ [0015]-[0016]) and therefore forming the modified compound in the emitting layer of the device of Mizutani in view of Kawata would yield the benefits of Kawata, as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/B.R.W./Examiner, Art Unit 1786